                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JOHN DOE, a minor, by his next friend and parent,      )
LANDIS SEGER; and LANDIS SEGER, on their               )
own behalf and on behalf of all others similarly       )
situated,                                              )   Case No. 1:16-cv-04571
                                                       )
              Plaintiffs,                              )   Judge Virginia Kendall
                                                       )
v.                                                     )
                                                       )
HEALTH CARE SERVICE CORPORATION,                       )
                                                       )
              Defendant.                               )
                                                       )

     PLAINTIFFS’ MOTION FOR FINAL ORDER AND JUDGMENT APPROVING
          SETTLEMENT AND DISMISSING ACTION WITH PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 23(e), Plaintiffs Landis Seger and John Doe,

on behalf of themselves and all persons similarly situated, and on behalf of the provisionally

certified settlement class (collectively “Plaintiffs”), by and through their undersigned counsel,

respectfully move this Court to enter an Order granting final approval of the Parties’ Settlement

Agreement (ECF No. 75-01) and all of the terms and conditions contained therein, and

dismissing the above-captioned matter with prejudice. Defendant does not oppose the relief

requested by this Motion.

       Along with any oral argument that may be presented to the Court and evidence submitted

in connection therewith at the Fairness Hearing, Plaintiffs hereby submit the following

accompanying documents in support of this Motion:




                                                                                          6555663.1
             1. Notice of Plaintiffs’ Motion for Final Order and Judgment Approving Settlement

                and Dismissing Action with Prejudice;

             2. Memorandum in Support of Plaintiffs’ Motion for Final Order and Judgment

                Approving Settlement and Dismissing Action with Prejudice;

             3. Declaration of Kimberly K. Ness Regarding Settlement Administration Activities

                Completed as of October 4, 2018;

             4. Amended Plan of Allocation

             5. Proposed Final Order and Judgment Approving Settlement and Dismissing Action

                with Prejudice.

       WHEREFORE, Plaintiffs respectfully request that the Court: (1) grant final certification

of the Settlement Class to implement the Settlement; (2) grant final approval of the Parties’

Settlement Agreement (ECF No. 75-01) and all of the terms and conditions contained therein and

in all exhibits thereto; and (3) enter final judgment dismissing the above-captioned matter with

prejudice.

                                          *    *     *   *   *

Dated: October 9, 2018                             Respectfully submitted,


                                                   s/ Daniel P. Moylan
D. Brian Hufford (pro hac vice)                    Martin S. Himeles, Jr. (pro hac vice)
Jason S. Cowart (pro hac vice)                     Daniel P. Moylan (pro hac vice)
Zuckerman Spaeder LLP                              Adam Abelson (pro hac vice)
485 Madison Avenue, 10th Floor                     Zuckerman Spaeder LLP
New York, NY 10022                                 100 East Pratt Street, Suite 2440
(212) 704-9600                                     Baltimore, MD 21202-1031
                                                   (410) 332-0444
Caroline E. Reynolds (pro hac vice)
Zuckerman Spaeder LLP                              George F. Galland, Jr.
1800 M Street NW, Suite 1000                       David Baltmanis
Washington, DC 20036                               Miner, Barnhill & Galland, P.C.
(202) 778-1800                                     325 N. LaSalle Street, Suite 350



                                               2
                                                                                           6555663.1
                                                  Chicago, IL 60654
Meiram Bendat (pro hac vice)                      (312) 751-1170
Psych-Appeal, Inc.
8560 W. Sunset Blvd., Ste. 500
West Hollywood, CA 90069
(310) 598-3690, ext. 101

              Counsel for Plaintiffs and Provisionally Certified Settlement Class




                                              3
                                                                                    6555663.1
